Citation Nr: 1727949	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  11-16 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial compensable evaluation for a scar, status post left inguinal hernia repair, prior to October 5, 2015.  

2.  Entitlement to an initial evaluation in excess of 10 percent for a scar, status post left inguinal hernia repair, on or after October 5, 2015.   


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1999 to June 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  Jurisdiction was subsequently transferred to the RO in Denver, Colorado.  

In the September 2010 rating decision, the RO granted service connection for a scar, status post left inguinal hernia repair, and assigned a noncompensable evaluation effective from January 13, 2010. 

The Veteran testified at a hearing before the undersigned Veterans Law Judge in May 2016.  A transcript of that proceeding is associated with the record.   

In August 2016, the Board remanded the issue of service connection for residuals of a left inguinal hernia repair other than a scar for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  The Board also remanded the issue of entitlement to an initial compensable evaluation for a scar, status post left inguinal hernia repair, as it was intertwined with the other issue being remanded.  The case has since been returned to the Board for appellate review.  

Pursuant to the Board's August 2016 remand directives, in September 2016, the RO issued a statement of the case addressing the issue of entitlement to service connection for residuals of a left inguinal hernia repair other than a scar.  However, the Veteran did not thereafter perfect an appeal.  Therefore, that issue is no longer in appellate status, and no further consideration is necessary.

In a September 2016 rating decision, the RO increased the evaluation assigned for the Veteran's scar, status post left inguinal hernia repair, to 10 percent effective from October 5, 2015.  Nevertheless, the issue remains in appellate status, as the maximum schedular rating has not been assigned.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board notes that the Veteran was previously represented by the Texas Veterans Commission.  However, in May 2016, he revoked that representation.  Therefore, the Veteran is currently unrepresented before the Board in this appeal. 

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 


FINDING OF FACT

Throughout the appeal period, the Veteran's scar, status post left inguinal hernia repair, was tender and painful.  There was no skin breakdown.  The scar was superficial and linear with no underlying tissue damage, inflammation, edema, or keloid formation.  There was no limitation of function due to the scar.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for an initial evaluation of 10 percent for a scar, status post inguinal hernia repair, prior to October 5, 2015, have been approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2016); 38 C.F.R. §§ 3.102, 3.321, 4.118 Diagnostic Code 7804 (2016).

2.  The criteria for an initial evaluation in excess of 10 percent for a scar, status post inguinal hernia repair, have not been met at any point during the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2016); 38 C.F.R. §§ 3.102, 3.321, 4.118 Diagnostic Code 7804-7805 (2016).  




REASONS AND BASES FOR FINDING AND CONCLUSIONS

During the October 2016 Board hearing, the Veteran indicated that he was not informed of proper procedures throughout the course of his appeal.  See October 2016 Board hearing transcript, at 20-21.  

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In this case, the Veteran is challenging the initial noncompensable evaluation assigned following the grant of service connection for a scar, status post left inguinal hernia repair.  In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  See also VAOPGCPREC 8- 2003 (December 22, 2003).  Thus, VA's duty to notify has been satisfied.

The Board does acknowledge that the Veteran has reported that he was not aware that his service-connected scar was assigned a noncompensable evaluation.  See October 2016 Board hearing transcript, at 22.  However, the Board notes that the notice of the September 2010 rating decision was mailed to the Veteran's address of record and was not returned as undeliverable.  Indeed, the Veteran has not contended that he did not receive notice of the September 2010 rating decision.  See October 2016 Board hearing transcript, at 23.  

The Board also notes that the Veteran's complete service treatment records are unavailable.  The record shows that the Veteran was advised that his service treatment records were unavailable and that he was afforded the opportunity to submit alternative evidence.  See, e.g., January 2007 formal finding; January 2007 and March 2010 notification letters.  The RO also obtained available clinical records from the Fort Bragg Womack Army Medical Center pertaining to the Veteran's in-service hernia repair surgery.  The issue in this case is the current severity and manifestations of the Veteran's service-connected scar.  As such, any missing service treatment records would not have a bearing on the outcome because they would not demonstrate the current level of the Veteran's impairment.  Moreover, to the extent that the Veteran's condition during service is relevant, the Veteran's testimony and the in-service clinical records provide evidence of his condition during that time period.  Therefore, the Board concludes that any further attempts to obtain the Veteran's service treatment records would be futile with respect to this claim.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

The Veteran has not raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument)


Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings. 

Where a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, as in this case, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous..."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran's scar, status post left inguinal hernia repair, is currently assigned a noncompensable evaluation prior to October 5, 2015, and a 10 percent evaluation thereafter, pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7805-7804.  

Under Diagnostic Code 7804, a 10 percent rating is warranted for one or two scars that are unstable or painful; a 20 percent rating is warranted for three or four scars that are unstable or painful; and a 30 percent rating is warranted for five or more scars that are unstable or painful.  38 C.F.R. § 4.118, Diagnostic Code 7804.  Note (1) to Diagnostic Code 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  

Under Diagnostic Code 7805, or other scars, a separate rating can also be warranted for any disabling effects not considered under Diagnostic Codes 7800-7804.  

Under Diagnostic Code 7800, the ratings are applied to burn scars, scars due to other causes, or disfigurement of the head, face, or neck.  

Under Diagnostic Code 7801, a 10 percent rating is warranted for burn scars or scars due to other causes, not of the head, face, or neck, that are deep and nonlinear, at least 39 sq. cm. in area but less than 77 sq. cm, with higher ratings assigned for increases in area of the scar.

Under Diagnostic Code 7802, a maximum 10 percent rating is warranted for burn scars or scars due to other causes, not of the head, face, or neck, that are superficial (not associated with soft tissue damage) and nonlinear, affecting an area or areas of 144 square inches (929 sq. cm.) or greater.

Historically, clinical records from the Veteran's period of active duty indicate that he underwent surgery to repair a left inguinal hernia in July 2002.  During the surgery, a patch was placed around the Veteran's spermatic cord, and his skin was closed using subcutaneous sutures.   

An October 2004 VA medical record noted an assessment of mild subjective tenderness of the left inguinal ring.  A January 2006 VA medical record noted that a physical examination of the Veteran revealed a scar in the left inguinal area with subjective soreness.  

An April 2010 VA medical record noted that the Veteran reported that he had symptoms of pain at the site of his hernia surgery during work and with heavy lifting.  The assessment was left inguinal hernia repair.   

During an April 2010 VA examination, the Veteran complained of pain in his abdomen.  A physical examination revealed a scar on the anterior side of the trunk located on the left groin.  There was no pain on examination of the scar.  The anterior portion of the scar measured 7.5 centimeters by 0.4 centimeters.  The scar was linear and superficial with no underlying tissue damage, skin breakdown, inflammation, edema, or keloid formation.  The scar did not limit motion, and there was no limitation of function due to the scar.  The examiner indicated that there were no inguinal, ventral, or femoral hernias noted on examination.  The examiner provided diagnoses of a left inguinal hernia status post surgery and a scar to the left groin.  He noted that the "condition" had an effect on the Veteran's usual occupation in that he had pain when trying to lift certain objects. 

A July 2010 VA surgery consultation noted that the Veteran complained of a tugging sensation and discomfort at the surgical site of his inguinal hernia repair.  A physical examination revealed a well-healed inguinal hernia scar and no appreciable hernia recurrence.  The assessment was tugging and discomfort at the site of prior inguinal hernia.

In his January 2011 notice of disagreement, the Veteran reported that the pain from his scar, post left inguinal hernia, had increased in severity and was causing a severe amount of discomfort.  

In his May 2011 substantive appeal, the Veteran reported that he suffered from complications and pain from his hernia.   

During an October 2015 VA examination, the Veteran reported that he felt an object near the site of his hernia repair and indicated that medical professionals had informed him that a sharp object could be felt at that site.  The Veteran reported that he did not experience pain unless someone pushed on the area; however, he also indicated that he left his former job that required daily heavy lifting because of lower abdominal and groin pain.  The examiner noted that the Veteran reported no residual hernia symptoms.  A physical examination of the Veteran revealed a thin firm cord above the scrotum and in the far medial inguinal area on the left side.  There was pain to palpation of the cord.  The examiner indicated that the cord was more likely than not patch material that was placed around the Veteran's spermatic cord during his hernia operation.  She stated that the Veteran did not have a recurrent left inguinal hernia or symptoms of a hernia with everyday activities.  She indicated that the Veteran only had pain if the area above the thin cord was palpated.  

The examiner noted that the Veteran had a surgical scar in the left inguinal region.  The scar was not painful or unstable with frequent loss of covering of the skin.  The scar measured 5.5 centimeters in length.  There were no deep or non-linear scars of the trunk or extremities.  The examiner indicated that there were no other pertinent physical findings, complications, conditions, signs or symptoms associated with the scar.  The scar did not result in limitation of function and did not impact the Veteran's ability to work.  

During the May 2016 Board hearing, the Veteran testified that his scar measured approximately 3 to 5 inches in length.  He stated that scar was flat with no keloid formation, swelling, or inflammation.  However, he indicated that he had symptoms of pain, swelling, and inflammation in the area surrounding the scar.  The scar was not painful to touch, but was occasionally tender.  He reported that there was skin breakdown initially following his surgery, but the scar had healed properly.  The Veteran also indicated that there were no changes in his scar or symptoms since the October 2015 VA examination.  

The Veteran testified that his pain was attributable to residuals of his hernia repair surgery other than the scar.  Specifically, he stated that he experienced pain from the mesh that was inserted during the surgery.  He reported that he experienced pain while lifting, using the bathroom, and during sexual intercourse.  He had a tugging and pulling sensation in the area near the surgical repair.  The Veteran also reported stomach cramps, erectile dysfunction, and fertility issues.  He indicated that he required accommodations at work and was placed on light duty when he experienced pain.  He also transitioned into employment that required less physical exertion because he wanted to avoid a recurrence of his hernia.  

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that the Veteran is entitled to a 10 percent evaluation throughout the appeal period, but not higher, for his scar, status post left inguinal hernia repair.  

The Board notes that the Veteran's scar is located in the left inguinal region; therefore, Diagnostic Code 7800, which applies to scars of the head, face, or neck, is not for application.  

In addition, a review of the evidence of record shows that the Veteran's scar is linear.  Therefore, Diagnostic Codes 7801 and 7802 are also not for application.  

The Board notes that a 10 percent evaluation for the scar was assigned effective from October 5, 2015, based on evidence of a pain to palpation in the inguinal area of the Veteran's groin.  The April 2010 VA examination noted that the Veteran complained of pain in his abdomen.  The examiner diagnosed the Veteran with a left inguinal hernia status post surgery and a scar.  He indicated that the "condition" caused pain when the Veteran tried to lift certain objects.  In addition, the October 2015 VA examiner noted that the Veteran had pain to palpation of a patch material near the site of his left inguinal hernia repair.  However, the April 2010 and October 2015 examiners both noted that the Veteran's scar itself was not painful.  Nonetheless, during the October 2016 hearing, the Veteran testified that he experiences pain and tenderness in his scar that is separate from the pain that stems from the area around the scar.  In addition, the Veteran's VA medical records note pain in the area of the surgical scar.  After resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence of record supports the assignment of a 10 percent evaluation under Diagnostic Code 7804 for a painful scar throughout the appeal period.  

Nevertheless, the evidence of record does not show, and the Veteran does not contend, that his scar has been unstable during the appeal period.  During the October 2016 Board hearing, the Veteran testified that he had symptoms of skin breakdown initially following his hernia repair; however, he indicated that the scar had healed properly.  In addition, the April 2010 VA examination noted that the Veteran's scar was superficial with no skin breakdown.  Similarly, the October 2015 VA examination noted that there were no unstable scars.  As such, the record does not suggest that the Veteran's scar is both painful and unstable.  Therefore, an evaluation in excess of 10 percent under Diagnostic Code 7804 is not warranted.  

Under Diagnostic Code 7805, scars are rated based on limitation of function of the affected part.  In this case, the Board finds that no limitation of function attributed to the scar has been shown.  During the October 2016 Board hearing, the Veteran testified that he did not have inflammation or swelling in his scar, but rather in the surrounding area.  See October 2016 Board hearing transcript, 3.  He also indicated that he had "puffiness" in the area of his scar.  The April 2010 VA examiner noted that there was no inflammation or edema present.  In addition, the October 2015 VA examiner noted that the Veteran's scar did not cause any symptoms and indicated there were no other pertinent physical findings, complications, or signs associated with the scar.  To the extent that the Veteran has attributed his symptoms of "puffiness" to his scar, the Board finds that the VA examination findings provided by trained medical professionals are more probative than his more general lay statements.     

The Veteran has also reported symptoms, such as stomach cramps, a tugging sensation, erectile dysfunction, and fertility issues.  However, the evidence of record does not suggest that these symptoms are attributable to the service-connected scar.  Indeed, the Veteran has not contended that such symptoms are attributable to his scar.  Rather, he has asserted that his symptoms are attributable to residuals of his hernia repair.  See, e.g., October 2016 Board hearing transcript, at 6, 7, and 26.  As noted above, the Board remanded the issue of entitlement to service connection for residuals of a hernia repair other than a scar for issuance of a statement of the case in August 2016.  However, the Veteran did not perfect an appeal following the issuance of the September 2016 statement of the case.  As such, the issue currently on appeal is limited to the evaluation assigned for the service-connected scar.  

The April 2010 VA and October 2015 VA examiners both indicated that the Veteran's scar did not result in limitation of function, and the October 2015 VA examiner noted that there were no other pertinent physical findings, complications, conditions, sings and/or symptoms associated with the scar.  The remaining evidence of record contains does not suggest that symptoms such as stomach cramps, a tugging sensation, erectile dysfunction, and fertility issues are associated with his service-connected scar.  As such, these symptoms may not be considered in assigning the service-connected disability rating.  Therefore, an evaluation in excess of 10 percent is not warranted under Diagnostic Code 7805.

Based on the foregoing, the Board finds that the weight of the evidence is against an evaluation in excess of 10 percent for a scar, status post left inguinal hernia repair.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied in this regard. Gilbert, 1 Vet. App. 49 (1990).

Lastly, the Board finds that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) was not raised by the Veteran or evidence of record.  The Board notes that the Veteran reported that he transitioned to new employment that required less physical exertion, in part, due to pain in the area of his scar.  However, the Veteran has not contended that he is unable to work, nor does the evidence of record suggest unemployability. Therefore, the Board finds that the issue of entitlement to TDIU is not reasonably raised in this matter.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).


ORDER

An initial evaluation of 10 percent for a scar, status post left inguinal hernia repair prior to October 5, 2016, is granted, subject to the laws and regulations governing the payment of monetary benefits. 

Entitlement to an evaluation in excess of 10 percent for a scar, status post left inguinal hernia repair, throughout the appeal period is denied.  



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


